Citation Nr: 1450298	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-03 162 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to October 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claims of entitlement to a rating in excess of 50 percent for PTSD, to include entitlement to a TDIU.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013), see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In statements of record, to include testimony at a personal hearing in August 2012, the Veteran has claimed that his PTSD symptoms have worsened since he was last thoroughly examined in April 2011.  Additional examination should be conducted.  

Moreover, he asserts that his PTSD renders him unable to secure or follow a substantially gainful occupation.  The law provides that TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013). 

At the 2012 hearing, the Veteran testified that he had not worked in 10 to 15 years.  He continued to be treated by a private physician and also at VA.  He said that he had recently been hospitalized at a private facility for anxiety.  His current symptoms included increased anxiety around others.  His life revolved around sitting in his recliner, watching television, and eating popsicles.  

Review of the record reflects that the Veteran has had numerous health problems over the years, to include low back and neck conditions with report of degenerative joint disease (DJD), bilateral knee disorders with replacements, chronic obstructive pulmonary disease (COPD), and hypertension (HTN).  At the last VA examination in April 2011, he was in a wheelchair.  He was also noted to be obese.  

It is believed that a contemporaneous opinion as to the functional effects of his PTSD relative to the issue of unemployability is also necessary.  The Board finds that the VA examination necessary to determine the current severity of his service-connected PTSD should also include information as to resulting functional effects.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his PTSD, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  (With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of all pertinent treatment records identified by the Veteran that are not currently of record.)  This should include all outstanding VA records and additional private records, to include 2013 hospitalization records from "Memorial in Johnstown."  Moreover, the Veteran has reported continued treated by a private physician, Dr. Fink, and it does not appear that those records are in the claims file.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AOJ should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) (2013) are met as to this issue.  

2.  Thereafter, the Veteran should be scheduled for a VA compensation examination with an appropriate expert in order to determine the current severity of his PTSD.  The examiner should also comment on the functional effects of the service-connected PTSD relative to the Veteran's ability to secure or follow substantially gainful employment.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for entitlement to a rating in excess of 50 percent for PTSD and for entitlement to a TDIU should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

